IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT NASHVILLE            FILED
                              OCTOBER 1997 SESSION
                                                              March 12, 1998

                                                        Cecil W. Crowson
STATE OF TENNESSEE                   )                Appellate Court Clerk
                                          No. 01C01-9612-CC-00497
                                     )
       Appellant                     )
                                     )    FRANKLIN COUNTY
V.                                   )
                                     )
SHARON MELTON                        )
                                     )    HON. BUDDY D. PERRY,
       Defendant,                    )    JUDGE
                                     )
In re CITY BONDING COMPANY,          )
d/b/a A-1 BONDING COMPANY            )    (Bond Forfeiture - State Appeal)
                                     )
       Appellee                      )
                                     )


For the Appellant:                        For the Appellee:

John Knox Walkup                          Jerre M. Hood
Attorney General and Reporter             124 First Avenue, NW
                                          Winchester, TN 37398
                                          (In trial court)
Daryl J. Brand
Assistant Attorney General                H. Thomas Parsons
425 Fifth Avenue North                    Parsons, Nichols & Johnson
Nashville, TN 37243-0493                  101 West Main Street
                                          Manchester, TN 37355
James Michael Taylor                      (On appeal)
District Attorney General

Steven M. Blount
Assistant District Attorney
324 Dinah Shore Blvd.
Winchester, TN 37398




OPINION FILED: ___________________

AFFIRMED

WILLIAM M. BARKER, JUDGE
                                        OPINION

      The State appeals the order of the Franklin County Circuit Court releasing City

Bonding Company, d/b/a A-1 Bonding Company (hereinafter “City Bonding”), from its

obligation on the defendant’s appearance bond. The sole issue on appeal is whether

a surety remains obligated on an appearance bond while the defendant is serving a

sentence on Community Corrections. We affirm the judgment of the trial court.

      The defendant, Sharon Melton, was indicted in January, 1995, on various drug

charges. She posted an appearance bond in the amount of $20,000 in which City

Bonding was the named surety. Thereafter, the defendant pled guilty to one count of

delivery of a Schedule II controlled substance, a Class C felony, and received a four

(4) year sentence to be served in the Community Corrections program. The trial court

did not require a post-sentencing bond. In September of 1995, the defendant

absconded from Community Corrections supervision.

       Upon motion by the State, the trial court entered a conditional forfeiture on the

bail bond against the defendant and City Bonding. City Bonding moved to set aside

the forfeiture, disclaiming any liability while the defendant was in the Community

Corrections program. The trial court, thereafter, ordered the forfeiture to be set aside

on the basis that the defendant’s guilty plea and subsequent sentence released City

Bonding from further obligation on the bail bond.

       The State argues on appeal that the defendant’s bond remained in effect while

the defendant was in Community Corrections. The State relies upon the Community

Corrections Act which permits the trial court to retain jurisdiction over a defendant

during service of such sentence. See Tenn. Code Ann. §40-36-106(e)(2) (Supp.

1995). Because the trial court may exercise authority over a defendant’s sentence

while in Community Corrections, the State contends that the bond continued under

Tennessee Code Annotated section 40-30-130 (Supp. 1995). That statute provides:

      Where the defendant in a criminal case executes a bond or
      recognizance before any court or other person authorized by law to take


                                            2
         the same, for the defendant’s personal appearance before a court, to
         answer a criminal charge, the bond or recognizance shall be valid and
         binding upon the defendant and the defendant’s sureties thereon for the
         defendant’s personal appearance before the court from the time of
         arrest, preliminary hearing, bind over to the grand jury and trial until the
         case is finally terminated or stricken from the docket and the defendant
         discharged by the court. The defendant shall not be required to renew
         the bond or recognizance unless ordered to do so by the court because
         of the insufficiency of the bond in amount or the insolvency of the same
         or on forfeiture of bail, or for other good and sufficient causes; provided
         that the sureties on the bond may surrender the prisoner and be
         released on the bond as now provided.

         The State contends that the case cannot be considered “finally terminated or

stricken from the docket and the defendant discharged by the court” while the trial

court retains authority to alter or amend the sentence. Therefore, the State asserts

that City Bonding remained liable on the defendant’s bond during the Community

Corrections period.

         City Bonding argues, however, that the surety obligation on a bail bond ends

after the entry of a guilty plea and pronouncement of sentence. City Bonding relies

upon Tennessee Code Annotated section 40-11-138(b) which provides:

         In addition to any other provisions releasing sureties from their
         obligations, a bail bondsman or surety shall also be released from his
         obligation under a bail bond upon the disposition of the charge against
         the surety’s principal. A disposition shall include, but shall not be
         necessarily limited to, conviction, acquittal, a plea of guilty, agreement
         with the state (whether designated diversion or otherwise), or retirement;
         provided, that where the disposition is a conviction or plea of guilty, the
         surety, unless relieved by the court, shall remain liable on the criminal
         appearance bond until the court renders the defendant’s sentence.

         In light of that statute, City Bonding contends that the defendant’s guilty plea

and four (4) year sentence released it from its obligation on the appearance bond.

         Initially, we acknowledge that our state legislature has recently amended

section 40-11-130 to address the duration of bail bonds after a defendant is placed on

Community Corrections. See Tenn. Code Ann. § 40-11-130 (1997). 1 Nevertheless,

         1
          The amended statute, effective July 1, 1997, no longer contains the “finally terminated or
stricken from the dock et and dis charge d by the co urt” langua ge. See Tenn. Code Ann. §40-11-130
(199 7). Ins tead , sub sec tion (a ) of th e am end ed st atute ma nda tes th at a b ond is valid and b inding until
“the time allowed for by law for the defendant to appeal a finding of guilt to the court of criminal appeals.”
Moreo ver, subs ection (b) states tha t a defen dant plac ed on c omm unity correc tions “sha ll be required to
make a new bond or recognizance” and the new bond “may not terminate until the defendant has

                                                         3
for the purposes of this case, we must consider the statutes as they existed at the

time of the defendant’s trial.

         Both section 40-11-130 and section 40-11-138(b) of the Tennessee Code

govern the release and duration of bail bonds. The statutes were codified as part of

the “Release from Custody and Bail Reform Act of 1978,” and both contain terms and

requirements for terminating the obligations of sureties. See Tenn. Code Ann. § 40-

11-101 (1990). Therefore, to resolve the issue in this case, we must determine

whether the statutes can be read together without doing violence to their meaning,

and if so, whether they authorized the release of City Bonding from its surety

obligation. See State v. Turner, 913 S.W.2d 158, 160 (Tenn. 1995). We are guided

in our analysis by the plain language and meaning of the statutes. 2

         Tennessee Code Annotated section 40-11-130 is entitled “Bond or

recognizance; duration.” The statute provides that a bail bond is binding from the time

of arrest, preliminary hearing, grand jury proceedings and trial, until the case is finally

terminated or stricken from the docket and the defendant is discharged by the court.

Although the terms “finally terminated” and “discharged by the court” are not defined,

the plain meaning of those phrases indicates that a bail bond is binding upon the

surety until the final disposition of the defendant’s case.

         Similarly, Tennessee Code Annotated section 40-11-138(b) is entitled “Bail

bondsman or sureties; release of obligations,” and it provides that a bondsman shall

also be released from liability under a bond upon the disposition of the charge against

the defendant. “Disposition” includes, but is not limited to, conviction, acquittal, a plea




com pleted the period of c ourt-ord ered su pervision or until the de fendan t’s . . . comm unity correc tion . . .
is revoked.”

         2
            Whenever possible, legislative intent should be determined from the plain language of the
statu te, “re ad in th e con text o f the e ntire s tatute , witho ut an y forc ed or subt le con struc tion w hich wou ld
extend or limit its meaning.” See State v. Spicewood Watershed District, 848 S.W.2d 60, 62 (Tenn.
1993) (citation omitted) (quoting Nationa l Gas D istribs. v. State , 804 S.W .2d 66, 67 (Tenn . 1991)).
W here a s tatute is dev oid of am biguity, courts may no t depart fro m the statute’s w ords an d are res tricted
to the natu ral and ord inary me aning of th e statute. See Westland W est Community v. Knox County, 948
S.W .2d 281, 2 82 (Te nn. 1997 ).

                                                            4
of guilty, agreement with the state, or retirement. When a case is disposed of by a

conviction or guilty plea, the statute specifies that the bondsman remains liable on the

appearance bond “until the court renders the defendant’s sentence.”

       Although section 40-11-138(b) does not define how a defendant’s sentence is

rendered, our supreme court has previously held that a sentence is rendered when it

is officially expressed or announced in a conclusive manner. See Jackson v. Jarrett,

52 S.W.2d 137, 138 (Tenn. 1932). In the case sub judice, the sentence was rendered

when the trial court entered judgment ordering the defendant to serve four (4) years in

Community Corrections.

       From our review of the statutes, we find that section 40-11-130 should be read

to coincide with section 40-11-138(b). As we stated above, both provisions were

codified together as part of the “Release from Custody and Bail Reform Act of 1978.”

Tenn. Code Ann. §40-11-101 (1990). Moreover, the language of section 40-11-138(b)

clearly directs that it is “[i]n addition to any other provisions releasing sureties from

their obligations.” Therefore, our state legislature intended for the statutes to operate

together to govern the duration of bail bonds and the obligations of sureties.

       The State concedes that section 40-11-130 should be read together with

section 40-11-138(b) to avoid conflict between the statutes. However, the State

argues that section 40-11-130 is controlling in this case because the defendant was

sentenced to Community Corrections and remained under the authority of the trial

court following her guilty plea. The State further contends that section 40-11-138(b) is

not applicable here because the defendant was not sentenced to confinement in the

Department of Correction.

       To support its contention, the State relies upon an opinion by the State Attorney

General which addresses the duration of a bail bond after a defendant enters a guilty

plea and receives probation. See Op. Att’y. Gen. No. U94-011 (January 13, 1994).

The Attorney General opined that a defendant is not discharged by the trial court,



                                              5
within the meaning of section 40-11-130, when he receives a sentence of probation.

See id. According to the Attorney General, a bail bond remains in effect during

probation because the defendant is required to comply with the terms of probation and

to appear before the trial court whenever the court so orders. See id.3

        The State asserts that a sentence in the Community Corrections program is

similar to probation in that the trial court retains authority over the defendant to alter or

to amend the respective sentence. Tenn. Code Ann. § 40-36-106(e)(2) (Supp. 1995).

Therefore, according to the State, a case is not finally terminated or a defendant is not

discharged under section 40-11-130 when the defendant is sentenced to Community

Corrections.

        We agree that the trial court retains authority to amend or alter a defendant’s

sentence in the Community Corrections program; however, the State’s contention that

an appearance bond automatically endures past the rendering of the sentence fails to

account for the language in section 40-11-138(b). That provision clearly states that

when a sentence is rendered following a guilty plea or conviction, then the surety is

released from its obligation under the bail bond. Section 40-11-138(b) makes no

distinction between a sentence in the Department of Correction or a sentence in

Community Corrections. If the legislature had intended to limit the statute’s

application to cases where a defendant is sentenced to the Department of Correction

following a conviction or guilty plea, then the legislature would have included the

appropriate language in the statute. Therefore, to uphold the State’s position would

effectively undermine the existing language and legislative intent under section 40-11-

138(b).

        Moreover, absent specific statutory language, we cannot agree that the

legislature intended for sureties to remain liable on original appearance bonds from



        3
         The Attorney General’s opinion relies solely upon Tennessee Code Annotated section 40-11-
130 (Supp. 1995). The opinion makes no reference to section 40-11-138(b) and it fails to reconcile the
languag e betwe en that se ction and section 4 0-11-13 0.

                                                   6
the time of a defendant’s arrest until the completion of the sentence. As the amended

language in section 40-11-130 now provides, a defendant who is sentenced to

Community Corrections is required to make a new bond or recognizance, unless the

trial court executes a written order stating that the original bond is sufficient. See

Tenn. Code Ann. § 40-11-130(b) (1997).

        In keeping with the language and legislative intent under section 40-11-130 and

section 40-11-138(b) (Supp. 1995), we conclude that City Bonding’s obligation on the

appearance bond did not continue during the defendant’s sentence in the Community

Corrections program.4 Upon the trial court’s acceptance of defendant’s guilty plea and

the announcement of the sentence, City Bonding was relieved of its liability on the

bond.

        Accordingly, the judgment of the trial court is affirmed.



                                                           __________________________
                                                           William M. Barker, Judge



CONCUR:


___________________________
Joe B. Jones, Presiding Judge


___________________________
Joe G. Riley, Judge




        4
            0ur holding preserves the validity of both statutes and is in keeping with the common-law
liability of sureties. See Beasle y v. State, 185 S.W . 687, 688 (Tenn . 1916); Suggs v. State , 167 S.W .
122, 123 (Tenn. 1914) (holding that the pronouncement of sentence by the trial court after a conviction
exonerates the sureties).

                                                     7